Citation Nr: 1634902	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  09-14 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1. Entitlement to an increased rating for low back strain, mild spondylosis with degenerative disc disease (low back disability), currently 20 percent disabling. 

2. Entitlement to an increased rating for radiculopathy of the left lower extremity (LLE) associated with the low back disability, currently 10 percent disabling. 

3. Entitlement to an increased rating for radiculopathy of the right lower extremity (RLE) associated with the low back disability, currently 10 percent disabling.

4. Entitlement to service connection for a left foot disability. 

5. Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Chicago, Illinois. In that decision, the RO continued the 20 percent rating for the low back disability and denied the claim of service connection for a left foot condition. 

During the pendency of the increased rating claim, the RO granted separate 10 percent ratings for radiculopathy of the LLE (in December 2011) and RLE (in March 2014). Such manifestations are to be evaluated separately. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015). As a result, these issues are for consideration here. 

Also, during the pendency of the increased rating claim, the RO denied a claim of entitlement to a TDIU (see October 2013 RO rating). This issue was re-raised during the March 2014 VA spine examination. As a result, the Board finds the issue of entitlement to a TDIU be on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran testified before the undersigned at a March 2016 Board hearing. A transcript of the hearing is in the file and has been reviewed. 

The issues of entitlement to increased ratings for a low back disability and bilateral lower extremity radiculopathy as well as a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that a left foot disability was manifested during service or is otherwise related to the Veteran's active service. 


CONCLUSION OF LAW

The criteria for an award of service connection for a left foot disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In a February 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment and other medical records have been associated with the claims file. Social Security Administration (SSA) records are in the file. 

As explained further in the remand below, the Board is requesting private records from Stroger Hospital which pertain to the low back disability and related manifestations only (see February 2014 and March 2016 authorization and consent forms). Regarding the remand request for the vocational rehabilitation folder, there is no reasonable possibility that these records pertain to the instant service connection claim. The duty to assist requires that records must be requested where they may be relevant to the issues on appeal. See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010). There is no indication that such records would pertain to the origins of any left foot disability. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

The Veteran did not receive a VA examination for the claim of service connection for a left foot disability. A VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient evidence to decide the claim, but there is: (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309 and 3.313, manifesting during an applicable presumptive period (provided the claimant has the required service or triggering event to qualify for that presumption); and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2015). Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service. 38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2015).

Here, there have been inconsistencies in record regarding the history of the left foot. Also, as explained further below, the Board finds there is no evidence of an event, injury or disease in service or an indication that there is a current disability that may be related to service. While one record shows the Veteran requested to be checked for frostbite in the feet after guard duty, the assessment was unremarkable (see February 1978 service treatment record). There has been no post-service treatment and it appears the Veteran has confused past foot problems on the right as occurring with the left foot. Therefore, an examination or opinion is not necessary. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the March 2016 Board hearing shows the Veteran gave information regarding his claim of service connection for a left foot disability and responded to questions aimed at determining whether further information was needed to substantiate the claim (See, Transcript, p 3). The Veteran, who was represented at the hearing, has not raised complaints regarding the conduct of the hearing. The Board finds the duties to notify and to assist have been met. 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and does not includes foot disabilities generally. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). Consequently, this avenue of entitlement is not for consideration. 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2015). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n. 4 (Fed. Cir. 2007). However, laypersons have generally been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise. Rather, the probative value of lay statements is to be weighed like all other evidence. Bardwell v. Shinseki, 24 Vet. App. 36 (2010). In Bardwell, the United States Court of Appeals for Veterans Claims (Court) found that a VA examination was not warranted under 38 C.F.R. § 3.159(c)(4)(i) where the Board found no incident, event or disease had occurred in service. 24 Vet. App. at 40.

Here, the Board finds service connection for a left foot disability is not warranted as the evidence reflects no treatment or complaints of a left foot disability since service and because it appears the Veteran has confused the history of his left foot with his right. 

In January 2008, the Veteran filed a claim of service connection for a left foot disability. In May 2008, the RO denied the claim and in response the Veteran filed a generic notice of disagreement. At the March 2016 Board hearing, the Veteran stated a bridge component fell on his foot in service (Transcript, p 4). He stated he was treated for frostbite (Transcript, p 5). Since that time, he had no formal treatment for it (Transcript, p 5-6). His foot had less of an arch than the other foot (Transcript, p 6). His doctor did not provide a nexus statement. Id. He stated he had problems since service (Transcript, p 7). 

Service treatment records show that upon enlistment, the Veteran denied foot trouble, to include fallen arches/flat feet, and a clinical examination showed his feet were normal (see May 1977 Report of Medical Examination (RME), Report of Medical History (RMH) and recruit screen). A February 1978 service treatment record showed the Veteran requested to be checked for frostbite and complained of stiffness and pain in his toes after guard duty. The assessment was "unremarkable cold feet due to inclement weather." There is no formal separation RME/RMH, however, a May 1980 service treatment record stated a physical examination was within normal limits, except for a laboratory result. 

After separation, the Veteran immediately filed a claim for his spine. A November 1980 VA examination noted that he could balance on his toes and heels with ease. All movements were even bilaterally and were within normal limits. The focus was on his right foot as the Veteran complained of an injury to his right foot at that examination. An X-ray of both feet was negative (the left was taken for comparison); no diagnosis was given for the left foot. 

Later records focus on the right foot. In March 2007, an internal medical examination for the Bureau of Disability Determination (BDD) services discussed the plantar arch on the right foot; it was slightly higher than the left by 3 millimeters and no tenderness was noted. This examination also noted callouses on both first toes on the planter sides bilaterally. The diagnosis was a right foot deformity because the right foot arch was slightly higher than the left. An April 2007 SSA functional capacity assessment noted the same problem as to the right foot only. The October 2007 SSA internal medical examination showed the Veteran reported he suffered an injury to the foot when something heavy fell on it in the past. It was noted that the dorsum of the right foot had a bony prominence possibly secondary to old injury. However, his gait was normal, no assistive device was used, and muscle strength and reflexes were normal in the lower extremities. Other evidence addressing the lower extremities was in the context of describing the radiculopathy for which the Veteran is already being compensated (See, for example, October 2008 physical therapy record noting numbness and tingling in the bilateral feet). 

In adjudicating this claim, the Board is to make a finding of fact regarding the Veteran's competency and credibility. The Veteran is competent to state that he has had problems with his left foot since service; such an assertion is within his own personal knowledge. See Jandreau, 492 F. 3d 1372, 1377, n. 4; 38 C.F.R. § 3.159(a)(2). However, regarding consistency and credibility, the only diagnosis of record for the left foot is of a callous of the toe. The nature of the injuries reported by the Veteran at the hearing-a bridge component falling on his foot in service resulting in an arch at the top of the foot and, suffering from frostbite generally-does not correspond to callouses of the bilateral toes. Meanwhile, the statements from the hearing about a foot injury and an arch do correspond with the findings, treatment and complaints over the years noted above regarding the right foot. Finally, the November 1980 VA examination showed a negative X-ray for the left foot and complaints only involving the right foot.

Additionally, regarding the Veteran's allegation that he suffered from frostbite in service, the February 1978 service treatment record shows that frostbite was considered and he was found not to have it. 

Due to the inconsistencies, the Board finds the Veteran's statements to be less credible. Caluza, 7 Vet. App. 498. Ultimately, the Board believes that the Veteran genuinely believes he has a left foot condition that is related to service. However, the Board does not believe that the Veteran is a reliable historian as to what happened in service or as to the full history of his symptoms although there are some kernels of truth at the core of his various accounts of the past. The Board assigns greater probative weight to the documentary evidence which was created closer in time proximity to the time period in question and some of which were created for the purposes of treatment.

As to the first element under Shedden, while the March 2016 informal hearing presentation cited to Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Board finds the March 2007 BDD examination did state the Veteran had callouses on both first toes on the planter sides bilaterally; as a result there is a present disability of the left foot. 

Regarding the nexus element, however, the Board does not find a left foot disability that is related to service. Instead it appears there has been a right, not left, foot issue in the past. A VA examination is not warranted because, as in Bardwell, the Board here does not find that a service treatment record ruling out frostbite is an 'incident' in service that triggers an examination. 

Additionally, while the mere absence of medical records regarding the left foot alone does not contradict a Veteran's statements about his symptom history, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service); cf. Kahana v. Shinseki, 24 Vet. App. 428, 438-39 (2011) (Lance, J., concurring) (noting that the Board may consider the absence of symptom under Maxson so long as it does not improperly infer the absence of symptoms from the absence of treatment or other corroboration).

Here, the Board finds no left foot diagnosis in the file regarding the left foot until the March 2007 BDD examination. The finding of a left toe callous was coincidental to this examination, which was for the purpose of establishing SSA benefits and not for treatment. There is no reliable relationship between service and a left foot disability. The Board finds that the evidence does not show a relationship between a left foot disability and service. The reasonable doubt rule is not for application, and the claim is denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Service connection for a left foot disability is denied. 


REMAND

As referenced above, the Veteran has submitted an authorization and consent forms so VA may request private treatment records from Stroger Hospital regarding his lumbar spine disability and related manifestations (see February 2014 and March 2016 authorization and consent forms). On remand, these records should be requested. 38 C.F.R. § 3.159(c)(1) (2015).

Several VA treatment records reference the fact that the Veteran has taken part in a VA vocational rehabilitation program over the years (see, for example, May 2002, vocational consultation record on Virtual VA). The vocational rehabilitation file should be reviewed and associated with the claims file prior to adjudication of a TDIU. See Moore v. Gober, 10 Vet. App. 436, 440 (1997).

The Veteran should also be given an updated VA examination and a VA clinician should be given the opportunity to comment as to the impact of the Veteran's service-connected disabilities on his ability to work. See 38 C.F.R. § 3.159(c)(4), 4.16 (2015).

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, request records from Stroger Hospital. A negative response is requested and should be placed in the file and the Veteran should be informed if VA is unable to obtain records. 38 C.F.R. § 3.159(e)(1). 

2. Associate the Veteran's vocational rehabilitation file and associated records with the claims file. If unavailable, notify the Veteran and place documentation in the file. Id.

3. Schedule the Veteran for a VA orthopedic examination to assess the service-connected lumbar spine disability and related manifestations. The claims file should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed.

The examiner should comment on any symptomatology shown to be present and due to the service-connected lumbar disability. The examiner should report whether there is additional loss of motion lost due to weakened movement, atrophy, excess fatigability, instability, incoordination, flare-ups, or pain. Such additional loss of motion should be expressed in degrees. If the examiner is unable to provide this information a reason for this inability should be given. 

4. An appropriate VA clinician should review the file, noting the Veteran's education, as well as his past work experience. The examiner should comment on the Veteran's ability to obtain and maintain substantially gainful employment in light of his service-connected lumbar spine disability and related manifestations without regard to age or impact of any nonservice-connected disability. 

5. If the Veteran is found unable to maintain substantially gainful employment by the examiner and does not meet the schedular requirements for TDIU under § 4.16(a), refer the Veteran's claim for entitlement to a TDIU to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b). 

6. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


